Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because characters in FIGS. 4, 5 and 6B are not legible. Accordingly, new drawing are required.
No new matters should be included. 

 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites template in line 11. The claim 1 also recites that the template is aligned with the surgical tool. Therefore, the template must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “six degrees of freedom positional information” in line 3. This should be recited as “six degrees of freedom of positional information”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the recites “to receive user input” in lines 11-12. The claim is unclear about which element of the claim is configured to receive the user input. Is it the processor or the display?
For the purpose of examination, it is considered that the display is configured to receive a user input to adjust a length of the template to substantially match a length of the surgical tool.
Further, claim 1 recites “after the image of the surgical tool is aligned to the template” in line 12. The claim is unclear about which element (s) of the claim does this function. Or, is it performed externally?  Appropriate correction/explanation is required.
For the purpose of examination, it is considered that display is configured receive a user input to allow an operator to align the image of the surgical tool with the template.
Further, claim 1 recites “template” and recites that the storage device being configured to store calibration information that associates a position of the marker with a position of the tip of the shaft of the surgical tool based on the adjusted length of the template. Claim does not provide any further information about the template, and thus it is unclear about how the adjusted length of the template could be used to associate a position of the marker with a position of the tool while the marker is removeably attachable and may be positioned anywhere in the tool. 
Further, claim 1 recites “template” in line 11 and it appears that template is essential element of the claim. FIG.4 which appears to provide a drawing for the template is unclear because the template is not clearly shown and character are not legible. This makes claim 1 unclear. Appropriate correction is required.
In regards to claim 1, the claim recites image processing system is configured to generate a template, in lines 10-11. The claim language is unclear about how the template is different from the image of the surgical tool which makes the claim unclear. 
For the purpose of examination, it is considered that template is an outline of the instrument including the marker as stated in para [00025], FIG. 4, of the instant application.
In regards to claim 11, the claim recites “wherein the marker is attachable to or removable from a shaft of the needle.” This feature is already included in claim 1. This claim should be deleted or further amended to include further limitation. Appropriate correction is required.
Claims 2-13 are rejected for being dependent on a rejected base claim.


Allowable Subject Matter

As best understood from the specification and claim language, the examiner believes that the following or similar language may be allowable –
Claim 1
An image guided surgical system comprising: 
a marker attachable to and removable from an elongated surgical tool having a shaft; 
at least one camera; 
an image processing system in communication with the camera configured to obtain an image of the surgical tool including the marker; 
a display device in communication with the image processing system, the display device being configured to display the image of the surgical tool including the marker, 
wherein 
the image processing system is configured to operate in a calibration mode, to
generate a template and display the template on the display device, 
wherein
the display device is configured to
receive a user input to allow an operator to align the image of the surgical tool to the template, and 
adjust a length of the template to substantially match a length of the image of the surgical tool; and
a storage device in communication with the image processing system, the storage device being configured to store calibration information that associates a position of the marker with a position of the tip of the shaft of the surgical tool based on the adjusted length of the template.

The following is a statement of reasons for the indication of the above allowable subject matter:  
The closest prior art, Stolka (US 8880151) disclose all features of  claim 1 except for allowing a user to adjust a length of the template to substantially match a length of the image of the surgical tool in a display device. Stolka discloses a touch sensitive display but does not disclose the above feature.
Another prior art Yamamoto (US 8666476) teaches alignment of three-dimensional surface shape data and three-dimensional internal shape data using a coordinate conversion factor but does not involve adjusting a length of the template based upon a user input in a user display and using the adjusted length information to associate the position of the marker with the position of the tip of the shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795